DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-2, 4-7 and 9-16 are currently pending.  In response to the Office action mailed 1/06/2022 applicant amended claim 1, canceled claim 3 and 8, and newly added claim 14-16.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6, 9, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20180341132 A1 to Suzuki in view of US 20180122832 A1 to Lee et al.
Regarding Claim 1.  Suzuki discloses a display module, comprising: a first display sub-panel comprising a plurality of first pixel units (See at least Fig. 4 display panel PNL2); and a second display sub-panel arranged at a light-entering side of the first display sub- panel and comprising a plurality of second pixel units (See at least Fig. 4 display panel PNL1), wherein each second pixel unit corresponds to at least one first pixel unit (as shown in Fig. 2-Fig. 4), an orthogonal projection of each second pixel unit onto the first display sub-panel coincides with the corresponding first pixel unit (as shown in Fig. 2-Fig. 4), and the second display sub-panel is a vertical-electric-field-type liquid crystal display panel (para 57 “In an on state, the liquid crystal molecules of the first liquid crystal layer LC1 are aligned in a direction intersecting the third direction Z by the vertical electric field (in the third direction Z) generated between the first pixel electrodes PE1 and the first common electrode CE1 provided in the different substrates SUB1 and SUB2.”); wherein the first display sub-panel is provided with a color filter layer, and the second display sub-panel is not provided with any color filter layer (See Fig. 4 PNL2 with colorfilter 42 and PNL1 with overcoat layer 22). 
Suzuki does not specifically disclose that Pixels Per Inch (PPI) of the second display sub-panel are less than or equal to 150.
However, Lee discloses Pixels Per Inch (PPI) of the second display sub-panel are less than or equal to 150 (para 28).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that Pixels Per Inch (PPI) of the second display sub-panel are less than or equal to 150. 
Regarding Claim 2.  Suzuki further discloses the first display sub-panel is a horizontal-electric-field-type liquid crystal display panel (para 57 “In an off state, the liquid crystal molecules of the second liquid crystal layer LC2 are aligned in the alignment treatment direction of the alignment films 33 and 44. In an on state, the liquid crystal molecules of the second liquid crystal layer LC2 are aligned mainly by the lateral electric field (in a direction parallel to the X-Y plane) generated between the second pixel electrodes PE2 and the second common electrode CE2 provided in a single substrate SUBS”).
Regarding Claim 4.  Suzuki further discloses a first polarizer arranged at a light-exiting side of the first display sub-panel (Fig. 4 polarizing member PL3); a second polarizer arranged at the light-entering side of the first display sub-panel (Fig. 4 polarizing member PL1); a third polarizer arranged at a light-exiting side of the second display sub-panel (Fig. 4 polarizing member PL2); and a fourth polarizer arranged at a light-entering side of the first display sub-panel (Fig. 4 polarizing member PL2). 
Regarding Claim 5.  Suzuki further discloses a direction of an optical axis of the first polarizer is the same as a direction of an optical axis of the fourth polarizer (para 36); a direction of an optical axis of the second polarizer is the same as a direction of an optical axis of the third polarizer (the same polarizers will have the same properties); and the direction of the optical axis of the first polarizer is perpendicular to the direction of the optical axis of the second polarizer (para 36). 
Regarding Claim 6.  Suzuki further discloses the second polarizer is reused as the third polarizer (Fig. 4). 
Regarding Claim 9.  Suzuki further discloses the second display sub-panel has a Twisted Nematic (TN) display mode (para 102).
Regarding claim 11.  Lee further renders obvious PPI of the second display sub-panel are 100 (para 28). 
Regarding Claim 12.  Suzuki further discloses a display device, comprising the display module according to claim 1 (See at least Fig. 4). 
Regarding Claim 13.  Suzuki further discloses a direct-type backlight source arranged at the light-entering side of the second display sub-panel (See Fig. 5 illumination device ID).
Regarding Claim 14.  Suzuki further discloses a transmittance for liquid crystal molecules in the second display sub-panel is greater than a transmittance for liquid crystal molecules in the first display sub-panel (See at least Fig. 4 and para 37-39, both the first and second panels are liquid crystal panels functionally operable to transmit or absorb polarized light.  In addition, display panel PNL2 includes a color filter where each filter absorbs a portion of light. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114  ).  
Regarding Claim 16.  Suzuki further discloses the PPI of the second display sub-panel and PPI of the first display sub-panel are set, such that a transmittance of the second display sub-panel is greater than a transmittance of the first display sub-panel ((See at least Fig. 4 and para 37-39, both the first and second panels are liquid crystal panels functionally operable to transmit or absorb polarized light.  In addition, display panel PNL2 includes a color filter where each filter absorbs a portion of light. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114  ).  
).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Lee as applied to claim 4 in view of US 20190121193 A1 to Ono
Regarding claim 7.  As stated above Suzuki and Lee discloses all the limitations of base claim 4.
Suzuki and Lee do not specifically disclose that the direction of the optical axis of the fourth polarizer is the same as an initial alignment direction of liquid crystals of the second display sub-panel.
However, Ono discloses the direction of the optical axis of the fourth polarizer is the same as an initial alignment direction of liquid crystals of the second display sub-panel (para 55).  Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results to one of ordinary skill in the art (MPEP2143(I)(D), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the direction of the optical axis of the fourth polarizer is the same as an initial alignment direction of liquid crystals of the second display sub-panel.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Lee as applied to claim 2 in view of US 20170261811 A1 to Li
Regarding claim 10.  As stated above Suzuki and Lee disclose all the limitations of base claim 2.
Suzuki and Lee do not specifically disclose that the first display sub-panel has an Advanced Super Dimension Switch (ADS) or High Transmittance Advanced Super Dimension Switch (HADS) display mode.
However, Li discloses the first display sub-panel has an Advanced Super Dimension Switch (ADS) or High Transmittance Advanced Super Dimension Switch (HADS) display mode (para 3).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that the first display sub-panel has an Advanced Super Dimension Switch (ADS) or High Transmittance Advanced Super Dimension Switch (HADS) display mode. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Lee as applied to claim 1 in view of US 20200225526 A1 to Nagatani
Regarding claim 15.  As stated above Suzuki and Lee disclose all the limitations of base claim 1.
Suzuki and Lee do not specifically disclose that a transmittance for liquid crystal molecules in the second display sub-panel is greater than 95 %.
However, Nagatani discloses a transmittance for liquid crystal molecules in the second display sub-panel is greater than 95 % (See Fig. 1 dimming panel 40 and para 39).  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  (See MPEP 2144.05).
Further, in a dimming panel the it is desirable to have the greatest range of transmittance in order for the display to achieve high quality contrast in image displayed.  Thus, the transmittance of the second panel is based on a result effective variable and would require routine skill in the art.  Furthermore, it has been held that that determining the optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II (A) and (B)).
Therefore it would have been obvious to a person having ordinary skill in the art before applicant’s effective filing date to include that a transmittance for liquid crystal molecules in the second display sub-panel is greater than 95 %.. 
Response to Arguments
Applicant's arguments filed 4/01/2022 have been fully considered but they are not persuasive.  Applicant amended claim 1 to include limitations from canceled claims 3 and canceled claim 8.  Specifically, applicant amended claim 1 to include “Pixels Per Inch (PPI) of the second display sub-panel are less than or equal to 150; wherein the first display sub-panel is provided with a color filter layer, and the second display sub-panel is not provided with any color filter layer,” and argued that the prior art of record does not disclose all the limitations of claim 1.
In the previous rejection all the limitations of claim 1 was rejected by US 20180341132 A1 to Suzuki excepted for the limitation “Pixels Per Inch (PPI) of the second display sub-panel are less than or equal to 150,” which was disclosed and rejected by US 20180122832 A1 to Lee et al.  
Applicant’s invention relates to a display device with two panels in which one included a color filter and the other panel does not.  Lee disclose a single panel with a teaching that Pixels Per Inch (PPI) affects the aperture ratio of the pixel because the size of the thin film transistor does not change with the size of the pixel. Therefore, one having ordinary skill in the art would maintain a PPI of 150 or less in a pixelated panel to achieve the desired aperture ratio.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871